Title: From Thomas Jefferson to George Washington, 6 April 1784
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Annapolis Apr. 6. 1784.

I am obliged to you for your query as to the distance from New York to Cayahoga, as it has occasioned my reexamination of that matter and detection of an error of 150 miles. The distances from New York to Niagara I collect from information as follows.


from N. York to
Albany
164.
miles.



Oneida
165.




Oswego
171.




Niagara
180 





680 



from Niagara to
Cayahoga
140 
this last distance I collect




820 



by measuring on Hutchins’s map and reducing that proportionably by the known distance from Niagara to Detroit which is 250. miles.
The public papers confirm the resignation of Mr. Pitt and his friends. A ship arrived here, and some others in Philadelphia have brought us a riddle without a key. They received their bounties and drawbacks on clearing out from London as they used to do while we were colonies without any public act authorising it being visible. The custom house officers tendered them, and they were not so rude as to refuse them. The prohibitory proclamation they say is eluded and connived at by government. We have 11. states  in Congress and hope by the middle of May to adjourn to November. If any thing prevents this it will be the representation of 8. states of the 11. by 2 members each, who frequently dividing retard business extremely. The inclosed letter was put into my hands with a request to forward it to you. This will be delivered you by Monsr. de Hogendorff, a relation of Mr. Van Berckel’s. A very particular acquaintance with him here has led me to consider him as the best informed man of his age I have ever seen. Nature and application seem equally to have concurred in fitting him for important business. He returns to Holland, his native country, in the summer, and cannot deny himself the satisfaction of paying his tribute of respect to you. I have the honor to be with great esteem & attachment Dr. Sir Your most obedt. & most humble servt.,

Th: Jefferson

P.S. The Minister of France arrived here to-day. I beleive he is on a tour through Virginia. But I have not yet learned when he sets out.
Since writing this I learn that the Minister has declined his tour through Virginia, but thinks to go as far as your house: perhaps within a fortnight.

